The evidence given on the trial not only warranted the conclusion that the plaintiff held the premises leased of her by Miss Morgan under a parol agreement with Bostwick, to whom she, independent of her husband, paid the rent, but that her husband, by not objecting, acquiesced in her holding them under the assignment of the lease by Worley; *Page 224 
and this justified the finding that, so far as the right to rent the premises from May 1st, 1857, to May 1st, 1858, she was the legal owner of them, and that Miss Morgan, having recognized her as the owner, and occupied the premises under a lease from her for that period, was, as a necessary result, bound to pay the rent therefor.
The judgment should be affirmed.
All concur.
Judgment affirmed.